Title: John Wayles Eppes to Thomas Jefferson, 26 September 1813
From: Eppes, John Wayles
To: Jefferson, Thomas


          Dear Sir, Mill Brook Sep. 27th 26th 1813
          I met with Doctr Flood at Buckingham court house on the second monday of the present month. From him I had
			 the pleasure of hearing you were in good health and that
			 a letter from you to me had been put into the mail at his Fathers on that
				morning—The letter has not been received and I am unable to account for its failure—Even if it had gone on to Richmond it ought to have reached me on Tuesday last—
          From Mr Holcombes being called out with the militia Francis left Lynchburg rather sooner than I had expected—I have preferred keeping him at home to sending him back during the sickly season—He was just prepared to visit you
			 previous to his return to school when
			 the heavy Rains and rise of water courses induced me to detain him a week—Nothing but the uncertainty whether he would find you in Bedford or at Monticello prevented my sending him up in August, as he might at that time have passed several weeks with you without postponing the period of his return to school—
          The account of commodore Perrys success on the Lake reached us by the mail last Evening. It will have a happy effect on public sentiment which has been greatly depressed by our various misfortunes.
          The late Rains have produced great injury on the branches of Roanoke. I have not heard from the main river but the whole crop of every description is
			 destroyed on Staunton—
          Present me to the family and accept for your health and happiness every wish
          from yours sincerely.Jno: W: Eppes
        